United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2380
                        ___________________________

                             Felix De La Cruz-Perez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 23, 2016
                            Filed: February 26, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Guatemalan citizen Felix De La Cruz-Perez petitions for review of an order of
the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge denying him withholding of removal and protection under the
Convention Against Torture.1 After careful consideration, we conclude that
substantial evidence on the record as a whole supports the finding that Cruz-Perez
failed to show (1) a clear probability that his life or freedom would be threatened in
Guatemala on account of any statutorily protected ground, see Davila-Mejia v.
Mukasey, 531 F.3d 624, 627, 629 (8th Cir. 2008); or (2) that it is more likely than not
that he would be tortured if he were removed to Guatemala, see De Castro-Gutierrez
v. Holder, 713 F.3d 375, 381-82 (8th Cir. 2013). Accordingly, we deny the petition
for review. See 8th Cir. R. 47B.
                        ______________________________




      1
      The ruling regarding denial of asylum is not before us. See Goromou v.
Holder, 721 F.3d 569, 576 (8th Cir. 2013).

                                         -2-